Hirschberg, P. J.
(concurring):
: I concur in the result. The return alleges that the deputy commissioner was duly authorized to try the charges. He did try the -charges, but it affirmatively appears that he made no adjudication of .guilt. His recommendation that the relator be dismissed from the ■service might be regarded as equivalent to such an adjudication in .accordance with the dictum in People ex rel. Callan v. Partridge (87 App. Div. 573, 576), but for the fact that the order of, dismissal ¡shows that the case was referred to the commissioner for decision, and that the conviction was made by him. The case presented is, therefore, that of a trial before one officer and a conviction by another. (See People ex rel. De Vries v. Hamilton, 84 App. Div. 369.)
Bartlett, Jehks and Hooker, JJ., concurred.
Determination annulled,. with costs, and relator restored to his position.